--------------------------------------------------------------------------------

(FRETUS)
THIRD AMENDMENT TO LOAN AGREEMENT (Amended and Restated)


This Third Amendment to Loan Agreement (Amended and Restated) (this "Third
Amendment") is effective as of this 1st day of July, 2011, by and between by
FRETUS INVESTORS EL PASO LP, a Delaware limited partnership (together with the
respective successors and assigns, (“Borrower”), and CAPMARK BANK, a Utah
industrial bank (together with its successors and assigns, “Lender”).


Recitals


A.           Borrower and Lender executed that certain Amended and Restated Loan
Agreement dated February 28, 2007, amended by First Amendment dated April 25,
2008, as further amended by Second Amendment dated December 31, 2008 (the “Loan
Agreement”). Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to them in the Loan Agreement.


B.           The Borrower has requested that the Lender extend the Maturity Date
of the Note and the Lender has agreed on the terms and conditions contained
herein.


Agreement


NOW, THEREFORE, in consideration of the above Recitals, the parties hereby agree
as follows:


1.    In Section 1.1 of the Loan Agreement, the definition of “Maturity Date” is
hereby amended to delete the date of “March 1, 2012” and replace it with
“November 1, 2012”.  All references in the Loan Agreement to the Maturity Date
are hereby amended to mean November 1, 2012.


2.    Borrower and Related Borrowers, as described herein, have entered into
that certain Amended and Restated Cross-Collateralization, Cross-Default and
Mortgage Modification Agreement of even date herewith whereby the loans made to
the Borrower and the Related Borrowers, and the security pledged therefor, are
cross-collateralized and cross-defaulted.


3.    The Loan Agreement is hereby amended to include the following definitions
in Section 1.1:


““Cross Collateralization Agreement” means that certain Amended and Restated
Cross-Collateralization, Cross-Default and Mortgage Modification Agreement dated
as of July 1, 2011, by and between the Lender, Borrower and the Related
Borrowers.”


““Loans” means, collectively, the Loan made by Lender to the Borrower and the
loans made by Lender to the Related Borrowers, more particularly described in
the Cross-Collateralization Agreement.”

 
 

--------------------------------------------------------------------------------

 

““HCPI 2 Borrowers” means those entities more particularly described on Exhibit
G attached hereto, to whom Lender made loans more particularly described on
Exhibit G attached hereto.”


 ““Related Borrowers” means those entities more particularly described on
Exhibit H attached hereto to whom the Lender made certain loans more
particularly described on Exhibit H attached hereto.”


4.    The Loan Agreement is hereby amended to include a new Section 5.15 as
follows:




“5.15 Sale of Assets: Release of Facility.  Sell, assign, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
whether by asset sale or equity sale, the following facilities owned by the
Borrower and the Related Borrowers (the “Related Facilities”), without the prior
written consent of the Lender, which consent may be granted or refused in
Lender’s sole discretion.  Notwithstanding anything to the contrary in this
Section 5.15, the Related Facilities may be released from the lien of the
applicable mortgage prior to payment in full of the Loan upon the following
conditions:


a.  
No Event of Default exists under the Loan, and



b.  
the Lender receives as a prepayment of the Loan, 100% of the principal of the
allocated loan amount for such facility estimated as follows, along with all
accrued interest related thereto:








 
Facility
Estimated Payoff Amount
         
Arborwood
$6,000,000.00
           
Cielo Vista
$4,230,544.00
           
Amber Oaks
$8,415,000.00
           
Seabrook
$4,105,000.00
 





Upon the release of any Related Facility pursuant to the terms of this Section
5.15, the Related Facility shall be released from the obligations of the Cross
Collateralization Agreement and the applicable Borrower or Related Borrower
shall concurrently be released from any further obligations under the Loan
Documents.”


5.     HCPI 2 Borrowers join in the execution of this Third Amendment and agree
to continue to pay to Lender $666,667 in additional principal payments per month
(the “HCPI 2 Additional Payment”) until such time as all debt of the HCPI 2
Borrowers

  2
1/2200466.2 

--------------------------------------------------------------------------------

 

(the “HCPI 2 Loan”) is paid in full.  At the earlier of the date on which (i)
the month immediately following the date on which the HCPI 2 Loan is paid in
full or (ii) June 1, 2012, the Borrower and the Related Borrowers shall pay to
Lender $865,370 in additional principal payments per month (the “Additional
Payment”) in excess of all other payments due by the Borrower and the Related
Borrowers to Lender pursuant to their applicable Loan Documents.  Lender shall
apply the Additional Payment to the Loans in Lender’s sole discretion.  If, on
February 1, 2012, the HCPI 2 Loan remains outstanding, the Borrower and the
Related Borrowers agree to pay to Lender $200,000 in additional principal
payments per month in lieu of the Additional Payment until such time as the
earlier of (i) the month following the date on which the HCPI 2 Loan is paid in
full or (ii) June 1, 2012 (the “Reduced Additional Payment”).  Such Reduced
Additional Payment shall be in excess of all other payments due by the Borrower
and the Related Borrowers to Lender pursuant to their applicable Loan Documents
and applied to the Loans in Lender’s sole discretion.  Notwithstanding the
foregoing, on the earlier of (i) the month immediately following the date on
which the HCPI 2 Loan is paid in full or (ii) June 1, 2012, the Borrower and the
Related Borrowers shall begin making the Additional Payment to Lender, which
shall be applied by Lender as provided herein.


6.    The Borrower shall pay a loan repositioning fee in the amount of
one-quarter of one percent of the Loan ($10,433.50), and all costs and expenses
incurred by the Lender related to this renewal and extension transaction,
specifically including, without limitation, reasonable attorneys' fees,
recording fees and the costs associated with a title update.


7.    This Third Amendment may be executed in counterparts, each of which shall
be deemed to be an original, but all of which taken together shall constitute
but one the same instrument.


8.    The extension of the Maturity Date provided herein is subject to Lender’s
receipt of a satisfactory appraisal of the Loyalton property.


9.     Waiver of Debt Service Covenant. Commencing on the Effective Date, and
continuing through November 1, 2012, the Debt Service Coverage Ratio requirement
contained in Section 4.24, pursuant to the Second Amendment to Loan Agreement
(Amended and Restated) dated December 31, 2008, is hereby waived, so long as no
Event of Default occurs.

       Except as expressly amended hereby, all other terms and conditions of the
Loan Agreement shall remain unchanged and shall continue in full force and
effect.
 
       The Borrower represents that (a) no Event of Default has occurred that is
continuing on the date hereof;  and (b) the representations and warranties
included in Article III of the Loan Agreement are as true and correct on the
date hereof as when originally made, except as such representation or warranty
expressly relates to an earlier date.
 

  3
1/2200466.2   

--------------------------------------------------------------------------------

 







    IN WITNESS WHEREOF, Borrowers and Lender have caused this Third Amendment to
be executed by their respective duly authorized representatives, as of the date
set forth above.


 
LENDER:


CAPMARK BANK, a Utah industrial bank




By:        /s/ Laura Y. McDonald           
Name:             Laura Y. McDonald                                      
Its:                  SVP/Managing Director


 


 
BORROWER:


FRETUS Investors El Paso LP, a
Delaware limited partnership


By:           Village Oaks Cielo Vista Investors
LLC, a Delaware limited liability company
Its:           General Partner


By:           FRETUS Investors LLC, a
Washington limited liability
 company
Its:           Managing Member


By:           Emeritus Corporation, a Washington corporation
Its:           Administrative Member






By: /s/ Eric Mendelsohn                      
                  Eric Mendelsohn
Its: Senior Vice President Corporate
Development

4 
1/2200466.2     

--------------------------------------------------------------------------------

 



The Related Borrowers join in the execution of this Third Amendment to evidence
their agreement to the terms contained herein:


RELATED BORROWERS:


EMERICHIP WALLA WALLA LLC,
a Delaware limited liability company


By:             EMERITUS CORPORATION,
a Washington corporation
its Sole Member


By: /s/ Eric Mendelsohn                             
                      Eric Mendelsohn,
Senior Vice President Corporate Development


EMERICHIP SAN ANTONIO AO LP
a Delaware limited partnership


By:             Emerichip Texas LLC,
a Delaware limited liability company,
its General Partner


By:           ESC G.P. II, Inc.,
a Washington corporation
its Sole Member


By: /s/ Eric Mendelsohn                               
                         Eric Mendelsohn
   Senior Vice President Corporate Development


EMERICHIP PHOENIX LLC,
a Delaware limited liability company


By:             EMERITUS CORPORATION,
a Washington corporation
its Sole Member


By: /s/ Eric Mendelsohn                              
                          Eric Mendelsohn,
   Senior Vice President Corporate Development



  5
1/2200466.2     

--------------------------------------------------------------------------------

 

EMERICHIP EVERETT LLC,
a Delaware limited liability company


By:             EMERITUS CORPORATION,
a Washington corporation
its Sole Member


By: /s/ Eric Mendelsohn                                
                          Eric Mendelsohn,
    Senior Vice President Corporate Development




EMERIPREZ LLC, a Delaware limited liability company
 


 
By:  Summerville Senior Living, Inc., a Delaware corporation
 
Its:   Sole Member
 
By:   /s/ Eric
Mendelsohn                                                             
 
Name: Eric Mendelsohn
Title: Senior Vice President Corporate Development
 


PHNTUS LO JOLIET SCU LLC,
a Delaware limited liability company


     By Emeritus Corporation,
     a Washington corporation
     Its Sole Member


By: /s/ Eric Mendelsohn                             
Name:
By:  /s/ Eric Mendelsohn                                            
Eric Mendelsohn
Its: SVP Corporate Development





6 
1/2200466.2     

--------------------------------------------------------------------------------

 





The HCPI 2 Borrowers join in the execution of this Third Amendment to evidence
their agreement to the terms contained in Paragraph 5 contained herein:






HCPI 2BORROWER:


 
EMERICHIP STOCKTON LLC,

 
a Delaware limited liability company



 
By:
Emeritus Corporation,

 
a Washington corporation,

 
its Sole Member





By: /s/ Eric Mendelsohn                               
Eric Mendelsohn,
Senior Vice President
Corporate Development






HCPI 2 BORROWER:


 
EMERICHIP DALLAS LP,

 
a Delaware limited partnership



 
By:
Emerichip Texas LLC,

 
a Delaware limited liability company,

 
its General Partner



 
By:
ESC G.P. II, Inc.,

 
a Washington corporation,

 
its Sole Member





By:     /s/ Eric
Mendelsohn                                                                                 
           Eric Mendelsohn
           Senior Vice President
           Corporate Development







7 
1/2200466.2     

--------------------------------------------------------------------------------

 

HCPI 2 BORROWER:


EMERICHIP EL PASO LP
a Delaware limited partnership


 
By:
Emerichip Texas LLC,

 
a Delaware limited liability company,

 
its General Partner



 
By:
ESC G.P. II, Inc.,

 
a Washington corporation,

 
its Sole Member





By:     /s/ Eric
Mendelsohn                                                                                 
           Eric Mendelsohn
           Senior Vice President
           Corporate Development


HCPI 2 BORROWER:


EMERICHIP CAMBRIA AO LP
a Delaware limited partnership


 
By:
Emerichip Texas LLC,

 
a Delaware limited liability company,

 
its General Partner



 
By:
ESC G.P. II, Inc.,

 
a Washington corporation,

 
its Sole Member





By:     /s/ Eric
Mendelsohn                                                                                 
           Eric Mendelsohn
           Senior Vice President
           Corporate Development

8 
1/2200466.2     

--------------------------------------------------------------------------------

 

EXHIBIT G
 
HCPI 2 Borrowers
 


1.  
Emerichip Stockton LLC

2.  
Emerichip Dallas LP

3.  
Emerichip El Paso LP

4.  
Emerichip Cambria AO LP



 

9 
1/2200466.2     

--------------------------------------------------------------------------------

 

EXHIBIT H
 
Related Borrowers
 


 
PHNTUS LO Juliet SCU LLC, a Delaware limited liability company
 
Emeriprez LLC, a Delaware limited liability company
 
Emerichip Everett LLC, a Delaware limited liability company
 
Emerichip Phoenix LLC, a Delaware limited liability company
 
Emerichip San Antonio AO LP, a Delaware limited liability company
 
Emerichip Walla Walla LLC, a Delaware limited liability company
 


 

10 
1/2200466.2     

--------------------------------------------------------------------------------

 
